                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION
 SERVICE MANAGEMENT GROUP,                         )
 LLC,                                              )
                                                   )
                                Plaintiff,         )
                                                   )      Case No. 4:18-00819-CV-RK
                       v.                          )
                                                   )
 YOUGOV AMERICA, INC.,                             )
                                                   )
                                Defendant.         )
                                              ORDER
          Before the Court are Service Management Group, LLC (“SMG”)’s motions to amend the
scheduling order (Doc. 39) and to join additional parties (Doc. 41). The motions are fully briefed
(Docs. 40, 42, 44-47) and the Court heard oral arguments on April 29, 2020 (Doc. 52, minute
entry).    After careful consideration, and for the reasons set forth below, the motions are
GRANTED.
                                             Background
          This trademark action involves SMG’s claims for trademark infringement, unfair
competition, and violation of the Anti-Cybersquatting Consumer Protection Act (“ACPA”)
relating to six of SMG’s trademarks by Defendant YouGov America, Inc. (“YouGov”). The
claims are based on YouGov’s alleged usage of the name and designation “SMG Insight,”
including the Internet domain name www.smg-insight.com (“SMG Insight Domain”) and SMG
Insight branded social media accounts (“SMG Insight Social Media Accounts”). SMG alleges the
use of the SMG Insight Domain and the SMG Insight Social Media Accounts create a likelihood
of confusion with SMG’s six marks.
          SMG now contends that it just recently learned that YouGov may not own the SMG Insight
Domain or the SMG Insight Social Media Accounts. Rather, SMG alleges two other entities,
YouGov Services Limited (“YouGov Services”) and YouGov PLC, may be the owners. SMG
moves the Court to extend the current deadlines by at least ninety days and for leave to amend its
complaint and add these additional parties.




            Case 4:18-cv-00819-RK Document 53 Filed 04/30/20 Page 1 of 4
                                         Legal Standard
       The motions are governed by Federal Rules of Civil Procedure (“FRCP”) 15, 16, and 20.
Pursuant to FRCP 16(b)(4) “[a] schedule may be modified only for good cause and with the judge’s
consent.” “The primary measure of good cause is the movant’s diligence in attempting to meet the
order’s requirements.” Fed. Trade Comm’n v. Next-Gen, Inc., No. 4:18-CV-00128-DGK, 2018
WL 5310416, at *3 (W.D. Mo. Sept. 24, 2018). “In weighing a request to amend the scheduling
order, the Court also considers any prejudice to the non-moving party.” Trekell v. Target Corp.,
No. 4:18-CV-00662-DGK, 2019 WL 6868963, at *6 (W.D. Mo. Dec. 16, 2019) (citing Bradford
v. DANA Corp., 249 F.3d 807, 809 (8th Cir. 2010)). Further, “the Court may extend the deadline
for completion of all discovery only if: (1) [t]here has been active discovery; or (2)[t]he moving
party demonstrates that disabling circumstances precluded active discovery.” W.D. Mo. Local
Rule 16.3(b).
       Regarding the motion to join, FRCP 15(a) states in relevant part, “[t]he court should freely
give leave when justice so requires.” “Leave should normally be given absent good reason for a
denial.” Fed.Trade Comm’n, 2018 WL 5310416, at *3. (quotation and citation omitted). “[U]nder
Rule 20, a person may be permissively joined to a lawsuit when ‘[1] any right to relief is asserted
against them jointly, severally, or in the alternative with respect to or arising out of the same
transaction, occurrence, or series of transactions or occurrences; and [2] any question of law or
fact common to all defendants will arise in the action.’” Id. (quoting Fed. R. Civ. P. 20(a)(2)(A)-
(B)). “Federal Rules are usually liberally construed to permit parties to amend pleadings, add
additional parties and to similarly control the pace of litigation.” Bradford, 249 F.3d at 809.
                                            Discussion
I.     Motion to Amend the Scheduling Order
       The Court finds SMG acted diligently in discovery prior to filing the present motions. To
date, SMG has submitted interrogatories, responded to YouGov’s interrogatories and request for
production of documents (including producing over 9,000 pages of documents), worked with
YouGov to resolve discovery disputes without Court intervention, and has been engaged in
mediation efforts with YouGov. This is also SMG’s first motion to extend the scheduling order.
See Fed. Trade Comm’n, 2018 WL 5310416, at *4 (the fact plaintiffs had not sought or obtained
a previous extension supported a finding of diligence). Additionally, in light of the COVID-19,
the Court finds an extension of the current scheduling deadlines is warranted.

                                                  2

          Case 4:18-cv-00819-RK Document 53 Filed 04/30/20 Page 2 of 4
       The issue then becomes for how long the deadlines should be extended. SMG argues the
deadlines should be extended by at least ninety days. YouGov on the other hand argues for a
thirty-day extension for written fact discovery, and that the parties submit a joint amended
scheduling order by June 5, 2020, for the remaining deadlines. The Court finds an additional
ninety days is warranted in light of the COVID-19 pandemic and because, as noted below,
additional parties will be joined in this case. Therefore, the Court will grant SMG’s motion to
extend the scheduling deadlines by ninety days. However, if additional extensions are necessary
after ninety days, a new motion will need to be filed.
II.     Motion to Join Additional Parties
       “Joinder is to be construed liberally in order to promote trial convenience and to expedite
the final determination of disputes, thereby preventing multiple lawsuits.” Holman v. State Farm
Gen. Ins. Co., 1991 WL 219425 at *2 (W.D. Mo. 1991) (quotation and citation omitted). YouGov
argues the Court should deny SMG’s motion to join because SMG is attempting to get a “do over”
at the eleventh hour of the litigation by seeking to extend and expand the case, and that YouGov
informed SMG over a year and a half ago that it had sued the wrong defendant. YouGov also
argues the requested joinder is highly prejudicial as it will require more discovery not only in the
United States, but abroad as well.1 While the Court is sensitive to YouGov’s concerns, the Court
finds joinder in this case is warranted.
       First, SMG’s motion was timely. Under the current scheduling order, the “joinder of
parties” deadline was March 23, 2020. SMG timely filed its motion to join the additional parties
on that date. Additionally, SMG represents that while it knew of the existence of the other parties,
it was unaware of—until recently—that the additional parties were liable for the infringement of
its trademarks. (Doc. 47, p. 1.)
       Second, regarding the standard under FRCP 20, the claims against YouGov, YouGov
Services, and YouGov PLC all involve allegations that some or all Defendants infringed SMG’s
trademarks. Thus, the claims arise out of the same transaction, occurrence, or series of transactions
or occurrences. Further, because the allegations involve the same trademarks, there will be
common questions of law and fact.
       Finally, despite the prejudice that may occur to YouGov, the Court finds said prejudice is
not overburdensome. The amount of time and resources spent on additional discovery can be

       1
           YouGov Services and YouGov PLC are entities located in the United Kingdom.
                                                   3

            Case 4:18-cv-00819-RK Document 53 Filed 04/30/20 Page 3 of 4
mitigated by sharing discovery already conducted. Additionally, while written discovery has taken
place, neither party has taken depositions and any further discovery could be done collectively and
with all parties.2 Therefore, given the liberal standard courts apply to motions to join, joinder in
this case is warranted. United Mine Workers v. Gibbs, 383 U.S. 715, 724 (1966) (“[T]he impulse
is toward the broadest possible scope of action consistent with fairness to the parties; joinder of
claims, parties and remedies is strongly encouraged.”); Holman, 1991 WL 219425 at *2.
                                           Conclusion
       Accordingly, the motions to amend the scheduling order (Doc. 39) and join additional
parties (Doc. 41) are GRANTED. SMG shall file their amended complaint within seven (7) days
of this order. An amended scheduling order will be issued following the filing of the amended
complaint.
       IT IS SO ORDERED.




                                            s/ Roseann A. Ketchmark
                                        ROSEANN A. KETCHMARK, JUDGE
                                        UNITED STATES DISTRICT COURT

  DATED: April 30, 2020




       2
        The Court notes that discovery may be delayed due to complications involving the COVID-19
pandemic, especially as international travel may be involved. To the extent possible, the parties are
encouraged to seek alternative means of discovery including, but not limited to, video depositions.
                                                  4

           Case 4:18-cv-00819-RK Document 53 Filed 04/30/20 Page 4 of 4
